JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

MICHAEL S. SAWYER, Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-514-5273 || 202-305-0506 (fax)
Michael.Sawyer@usdoj.gov

Attorneys for Federal Defendants

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

  ALASKA WILDLIFE ALLIANCE, et al.,
                                                           Case No. 3:20-cv-00209-SLG
                         Plaintiffs,

           v.

  DEBRA HAALAND, Secretary of the Interior, et
  al.,

                    Defendants,

           and

  SAFARI CLUB INTERNATIONAL, et al.,

                    Intervenor-Defendants.


                UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE

         Defendants Debra Haaland et al. move to extend the deadline for filing their answer

to the Amended Complaint (Docket 28) by sixty days. At present, their answer is due on

August 2, 2021. Docket 31. Counsel for Plaintiffs and Intervenor-Defendants have

indicated that their clients do not oppose this request.

Alaska Wildlife Alliance v. Haaland et al.,
Case No. 3:20-cv-00209-SLG
           Case 3:20-cv-00209-SLG Document 36 Filed 07/29/21 Page 1 of 3
         There is good cause for the requested extension because Defendants recently

announced that they are considering amending the rule being challenged in this case—

Alaska; Hunting and Trapping in National Preserves, 85 Fed. Reg. 35,181 (June 9, 2020).

Since the Court extended the answer deadline to August 2, 2021, the National Park Service

has announced that it is considering “amend[ing] its regulations for sport hunting and

trapping in national preserves in Alaska.” 1 The extension is necessary in order to allow

further time for the agency to undertake that evaluation.

         Accordingly, Defendants request that the Court extend their deadline to file an

answer to the Amended Complaint by sixty days to October 1, 2021.

Respectfully submitted this 29th day of July, 2021.

                                              TODD KIM
                                              Assistant Attorney General
                                              United States Department of Justice
                                              Environment and Natural Resources Div.

                                              /s/ Michael S. Sawyer
                                              MICHAEL S. SAWYER (D.C. BAR NO.
                                              1009040)
                                              Trial Attorney
                                              Natural Resources Section
                                              P.O. Box 7611 Washington, D.C. 20044
                                              202-514-5273 || 202-305-0506 (fax)
                                              Michael.Sawyer@usdoj.gov

                                              Attorneys for Defendants




1
  Unified Agenda of Regulatory and Deregulatory Actions (June 2021), available in
relevant part at:
https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1024-
AE70.
Alaska Wildlife Alliance v. Haaland et al.,
Case No. 3:20-cv-00209-SLG                                                             2
           Case 3:20-cv-00209-SLG Document 36 Filed 07/29/21 Page 2 of 3
                                     CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2021, a copy of the foregoing notice was served
by electronic means on all counsel of record by the Court’s CM/ECF system.


                                              /s/ Michael S. Sawyer
                                                Michael S. Sawyer




Alaska Wildlife Alliance v. Haaland et al.,
Case No. 3:20-cv-00209-SLG                                                                 3
           Case 3:20-cv-00209-SLG Document 36 Filed 07/29/21 Page 3 of 3
